         Case 2:15-cv-00720-JNP Document 161 Filed 05/18/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH

 CHARLES SCHULTZ,

                       Plaintiff,                   ORDER ADOPTING REPORT AND
                                                        RECOMMENDATION
         v.

 MICHAEL AVERETT, HEATHER
 BATEMAN, KASEY BATEMAN, JAY                         Case No. 2:15-cv-00720-JNP-EJF
 BINKERD, JONATHAN BLOTTER,
 ERIC BUNKER, LYNN CRISLER,                          Judge Jill N. Parrish
 LAMBERT DEEGAN, MICHAEL
 DUGGIN, JOHN GLODOWSKI, DIANE
 GROSE, DANIEL HARVATH, KIM
 NORRIS, ED PRESSGROVE, LANCE
 TURNER, PAM SKINNER, LYNNE
 SCHINDURLING, FRANCIS SMITH,
 GARY WALTON, GARY WEIGHT, THE
 TOWN OF DANIEL, and JOHN OR JANE
 DOES 1 through 10,

                       Defendants.

       The defendants moved for summary judgment on all of plaintiff Charles Schultz’s claims

in this action. [Docket 111]. Schultz also filed three motions for partial summary judgment in his

favor. [Docket 86, 107, 110]. Magistrate Judge Furse issued a Report and Recommendation that

this court grant the defendants’ motion and deny Schultz’s motions. [Docket 157].

       Schultz filed an Objection to the Report and Recommendation. The court reviews de novo

the portions of the Report and Recommendation to which Schultz has objected. FED. R. CIV. P.

72(b)(3). The court OVERRULES Shultz’s objections and adopts the Report and Recommendation

in full. Accordingly, the court GRANTS the defendants’ motion for summary judgment and

DENIES Shultz’s motions for summary judgment.
         Case 2:15-cv-00720-JNP Document 161 Filed 05/18/20 Page 2 of 6



                                          LEGAL STANDARD

       Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The movant bears the initial burden of demonstrating the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this

burden, the burden then shifts to the nonmoving party to “set forth specific facts showing that there

is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary

judgment on a claim is required if the party that bears the burden of proof at trial “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Celotex,

477 U.S. at 322.

                                               ANALYSIS

I.     FRAUDULENT OVERCOLLECTION OF TAXES

       Shultz alleges that the Town of Daniel committed fraud by failing to inform him that it had

rezoned the property he owned in a way that reduced his tax obligation to Wasatch County. Judge

Furse recommended that the court grant summary judgment on this claim because Shultz failed to

cite any evidence suggesting that the town had knowledge of any inaccuracy in the taxation of his

property. Thus, there is no evidence of a knowing withholding of information—a necessary

element of a fraud by omission claim.

       Shultz’s Objection to the Report and Recommendation is peppered with allegations that

Judge Furse failed to view disputed facts in the light most favorable to himself and that she failed

to properly apply the summary judgment standard. But Shultz fails to cite any evidence that would

contradict evidence proffered by the Town of Daniel that it is not involved in the county’s

assessment of property taxes. Indeed, on page 40 of his Objection, Schultz apparently


                                                     2
         Case 2:15-cv-00720-JNP Document 161 Filed 05/18/20 Page 3 of 6



acknowledges that summary judgment should be granted on his fraud claim based upon the

overcollection of property taxes. He states: “[T]he Plaintiff concedes that his cause of action to

require the defendant pay him the money he was over charged [sic] on his taxes should be

dismissed.” Accordingly, the court adopts the portion of the Report and Recommendation granting

summary judgment on this claim.

II.     VIOLATIONS OF DANIEL TOWN CODE SECTIONS 8.22.07 AND 8.22.08 AND
        UTAH CODE SECTION 10-9a-511(3)(A)

        Schultz alleges in his second, third, and fourth causes of action that the Town of Daniel

effectuated an unlawful taking of property by violating Daniel Town Code sections 8.22.07 and

8.22.08 and Utah Code section 10-9a-511(3)(A). He asserts that the town violated these provisions

by rezoning his property and by refusing to let him rebuild on the property a home that had burned

down. Judge Furse recommended granting summary judgment on these causes of action because

Schultz now concedes that the town never rezoned his lot, that he never applied to rezone the lot,

and that he never applied for a building permit. Thus, the Town of Daniel made no final land use

decision that could be judicially reviewed. See UTAH CODE § 10-9a-801(2)(a) (permitting judicial

review of “a final decision made in the exercise of or in violation of the provisions of this chapter”).

Nor did Schultz exhaust the town’s land use appeals process. Id. § 10-9a-701(2) (“As a condition

precedent to judicial review, each adversely affected person shall timely and specifically challenge

a land use authority’s decision, in accordance with local ordinance.”).

        In his Objection, Schultz concedes that he never filed an application to rezone his property

and that he never applied for a building permit. But he asserts, without citing the record, that he

made a written request to the clerk of the Town of Daniel for a rezoning request form and that he

received no response. Objection pp. 8–9. Shultz argues that he could not apply to have his property

rezoned because the clerk did not respond to his request for a form. But Schultz does not cite any

                                                       3
          Case 2:15-cv-00720-JNP Document 161 Filed 05/18/20 Page 4 of 6



 caselaw supporting the proposition that a single unanswered request for a form can substitute for

 a final land use decision and an administrative appeal from such a decision.

        Schultz also argues at length that he never abandoned his right to rebuild a home on the

 property, Objection pp. 18–26; that his property had become a “Lot of Record” as a matter of law,

 Objection pp. 26–32; and that building a home on his property is a permissible “nonconforming

 use” under Utah law, Objection pp. 37–40. But these arguments must be made to the Town of

 Daniel in the context of a land use request, pressed to a final decision, and, if necessary, raised in

 an administrative appeal. Schultz may not assert these claims for the first time in this court.

        Accordingly, the court agrees with Judge Furse that summary judgment is appropriate on

 Schultz’s second, third, and fourth causes of action for violation of various land use municipal

 ordinances and state statutes. This court does not have jurisdiction to hear these claims because

 Schultz never obtained a final land use decision or pursued an administrative appeal.

III.     DUE PROCESS CLAIM UNDER THE UTAH CONSTITUTION AND TAKINGS
         CLAIMS UNDER THE UTAH AND U.S. CONSTITUTIONS

        Schultz asserts in his fifth cause of action that the Town of Daniel violated his due process

 rights under the Utah Constitution by rezoning his property without notice such that he could no

 longer rebuild the home that once stood on the lot. He also claims in his sixth and eighth causes of

 action that the Town of Daniel rezoned the property in a way that constituted an unlawful taking

 under the Utah and U.S. Constitutions. Judge Furse recommended granting summary judgment on

 these claims because the record shows (and Schultz concedes) that the town did not rezone his

 property. Wasatch County rezoned the property before the Town of Daniel was formed in 2006.

 Because it is undisputed that the Town of Daniel did not take the action that Shultz complains of

 in these causes of action, the town is entitled to summary judgment.



                                                       4
           Case 2:15-cv-00720-JNP Document 161 Filed 05/18/20 Page 5 of 6



         In his Objection, Schultz argues at length that the Report and Recommendation is in error

 because Wasatch County should be held liable for rezoning his property without giving notice.

 Objection pp. 32–37. But Wasatch County is not a party to this lawsuit. Shultz clearly pled these

 causes of action against the Town of Daniel. Thus, the court overrules Schultz’s objections and

 grants summary judgment on the fifth, sixth, and eighth causes of action.

IV.      EQUAL PROTECTION UNDER THE UTAH AND U.S. CONSTITUTIONS

         Schultz’s seventh cause of action alleges that the Town of Daniel and Eric Bunker

 “arbitrarily and capriciously interpreted, applied and enforced the zoning ordinances of the Town

 of Daniel in [a] way that unlawfully discriminates against [himself] in violation of Section 1 of the

 14th Amendment to the Constitution of the United States of America, and in violation of Article I,

 Section 24 of the Constitution of Utah.” This cause of action is based upon his assertion that the

 Town of Daniel granted variances to the zoning laws to Schultz’s neighbors but not to him. Judge

 Furse recommended that this court grant summary judgment on this claim because it is undisputed

 that Schultz never applied to have his land rezoned or for a building permit. Since Shultz never

 asked for an exception to the zoning laws, there is no basis to his claim that he was treated

 differently.

         As noted above, Schultz asserts in his Objection that he made a written request to the clerk

 of the Town of Daniel for a rezoning request form and that he received no response. Objection pp.

 8–9. He argues that he could not apply to have his property rezoned because the clerk did not

 respond to his request for a form. But Schultz does not cite any caselaw supporting the proposition

 that a single unanswered request for a form is sufficient to make out a claim that the defendants

 applied the law to him in a way that infringed upon his equal protection rights. The court overrules

 this objection and grants summary judgment on Shultz’s Seventh Cause of action.


                                                      5
 Case 2:15-cv-00720-JNP Document 161 Filed 05/18/20 Page 6 of 6



                                 CONCLUSION

For the above-stated reasons, the court rules as follows:

1) The court ADOPTS IN FULL the Report and Recommendation. [Docket 157].

2) The court GRANTS the defendants’ motion for summary judgment. [Docket 111].

3) Because the court resolves all of Shultz’s claims in favor of the defendants, the court

   DENIES his motions for partial summary judgment. [Docket 86, 107, 110].

SO ORDERED May 18, 2020.

                                      BY THE COURT:



                                      ______________________________________
                                      JILL N. PARRISH
                                      United States District Judge




                                             6
